internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-114524-00 date january re legend trust trust trust trust trustor child child grandchild grandchild grandchild grandchild dear this is in response to your letter of date requesting a ruling on the generation-skipping_transfer gst tax consequences of a proposed reformation of trusts on date trustor created trusts for the benefit of her children and grandchildren under a single trust agreement child and child are the trustees of each trust paragraph a of article ii of the trust instrument states that the trustor has two children child and child paragraph a also states that child has three children grandchild grandchild and grandchild and that child has one child grandchild plr-114524-00 paragraph a of article ii directs the trustee to divide the initial trust estate into a separate trust estate for each beneficiary in the following manner i one-fourth for child ii one-fourth for child iii one-eighth for grandchild iv one-eighth for grandchild v one-eighth for grandchild and vi one-eighth for grandchild each trust is to bear the name of the beneficiary for whom it is set apart and is to be administered as a separate trust pursuant to this provision the trustee established trust for the benefit of grandchild trust for the benefit of grandchild trust for the benefit of grandchild and trust for the benefit of grandchild two separate trusts were also established for the benefit of child and child respectively paragraph a of article iii provides that during the term of each trust the trustees may distribute such portions of the net_income and principal as may be necessary or desirable in the discretion of the trustee to provide for the health education maintenance and support of the beneficiary paragraph b of article iii provides that each grandchild’s trust trust will remain in existence until the later of the death of trustor or the 40th birthday of the grandchild for whom the trust was established upon termination the assets of the trust will be distributed to the grandchild paragraph c of article iii provides that each beneficiary shall have the power to direct the trustee to pay to the beneficiary from the trust bearing the name of the beneficiary for each calendar_year the lesser_of i with respect to trustor or other donor the annual exclusion amount provided in sec_2503 b of the internal_revenue_code or ii with respect to trustor or other donor an amount equal to the fair_market_value determined at the time of the transfer of any property transferred or deemed transferred to the trust during the year in which the power is exercised the trustees shall give the beneficiary prompt notice of all transfers to his or her trust within days of the transfer the power may be exercised for any calendar_year only by the beneficiary giving written notice of the exercise to the trustees within days after the date of the transfer to the trust paragraph f of article iii states as follows f general_power_of_appointment anything in this article iii to the contrary notwithstanding upon the death of any beneficiary hereunder other than child and child who has then surviving issue the trustee shall distribute the remaining trust estate of the trust held for that particular beneficiary in such proportions and in such manner outright in trust or otherwise to or for the benefit of any one or more persons or entities as may be appointed by specific reference thereto in the will of such beneficiary emphasis added plr-114524-00 under paragraph f of article ix the trust instrument is to be governed by the laws of texas it has been represented that from date through date trustor made annual transfers to each of the trusts the amounts transferred to each of the trusts did not exceed dollar_figure per year it has also been represented that when trustor’s intentions were being reduced to writing the inclusion of the language who has then surviving issue in paragraph f of article iii was erroneous and contrary to trustor’s intent trustor intended that the trusts for the benefit of each of the grandchildren trusts should provide each grandchild with an unconditional general_power_of_appointment that is exercisable at death in all events on date trustor petitioned the local court to reform paragraph a of article ii as it applies to trusts at the hearing the attorney who drafted the instrument testified under oath that she inadvertently included the words who has then surviving issue thereby limiting the circumstances under which the power_of_appointment could be exercised and contradicting the heading of the paragraph referring to a general_power_of_appointment placing a condition on the exercise of the power_of_appointment thwarted trustor’s intent to exclude the transfers to each trust from application of the gst tax trustor testified under oath that she intended to give each grandchild an unlimited general_power_of_appointment so that the transfers to each grandchild’s trust would be excluded from the application of the gst tax the local court issued an order declaring that the language in paragraph f of article iii regarding the beneficiary’s power to appoint did not reflect trustor’s true intentions due to a scrivener’s error the local court further held that based on the entirety of the provisions of the trust agreement and the testimony and other evidence before the court the language of paragraph f of article iii of the trust was to be construed ab initio as an unconditional general_power_of_appointment with respect to each of grandchild exercisable whether or not each has issue living at the time of death paragraph f of article iii was reformed to delete the requirement that the power holder die with surviving issue in order to exercise the power trustor has requested a ruling that to the extent that the value of any cumulative annual transfer from trustor to each of trusts does not exceed the annual federal gift_tax_exclusion amount for the beneficiary the inclusion_ratio for purposes of computing the generation-skipping_transfer_tax on the transfer will be zero sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent-- plr-114524-00 a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2501 provides for the imposition of a tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of the value of the gifts adjusted for inflation as provided in sec_2503 is not included in the total_amount_of_gifts during the year this annual exclusion is only available for gifts of present interests in property in general a gift of property in trust is a gift of a present_interest in property where the trust_beneficiary has a legally unrestricted present right to demand that the trustee distribute the property to the beneficiary free and clear see crummey v commissioner 379_f2d_82 9th cir revrul_85_24 1985_1_cb_329 revrul_73_405 1973_2_cb_321 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2612 a direct_skip is a transfer subject_to the estate or gift_tax of an interest in property to a skip_person a skip_person is a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor a skip_person may also be a_trust if all the interests in the trust are held by skip persons sec_2613 under sec_2602 the amount of gst tax imposed on a gst transfer is determined by multiplying the taxable_amount by the applicable_rate sec_2623 provides that in the case of a direct_skip the taxable_amount shall be the value of the property received by the transferee under sec_2641 the applicable_rate of the generation-skipping_transfer_tax is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the generation-skipping_transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is in the case of a direct_skip the excess if any of over the applicable_fraction determined for the direct_skip under sec_2642 in the case of a direct_skip the applicable_fraction is a fraction the numerator of which is the amount of the gst tax exemption allocated plr-114524-00 under sec_2631 to the property transferred in the direct_skip and the denominator of which is the value of the property involved in the direct_skip reduced by the sum of any federal estate or state death_tax actually recovered from the transfer of the property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to the property sec_2642 provides that in the case of a direct_skip that is a nontaxable_gift the inclusion_ratio is zero a nontaxable_gift is defined in sec_2642 as a transfer of property to the extent the property is not treated as a taxable gift by reason of sec_2503 taking into account the application of sec_2513 or sec_2503 however sec_2642 states that sec_2642 does not apply to any transfer to a_trust for the benefit of any individual unless a during the life of the individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than the individual and b if the individual dies before the trust is terminated the assets of the trust will be includible in the gross_estate of the individual under texas law if by mistake an instrument as written fails to express the true intention or agreement of the parties equity will grant reformation of the instrument so as to make it correctly express the agreement actually made the rule applies to express inter_vivos trusts as well as to other written instruments any mistake of the scrivener which could defeat the intention may be corrected in equity by reformation whether the mistake is one of fact or law brinker v wobaco trust limited s w 2d tex civ app texarkana see also bogert bogert the law of trusts and trustees sec_991 revised 2d ed in this case trusts are skip persons because all of the interests in each of these trusts are held by a natural_person who is two or more generations below the generation assignment of trustor the transferor sec_2613 consequently transfers from trustor to the trusts are excludible from the generation-skipping_transfer_tax under sec_2642 only if the trusts satisfy the requirements of sec_2642 and the transfers are nontaxable gifts under sec_2642 upon consideration of the facts and applicable case law we conclude that the reformation based on scrivener’s error is consistent with applicable state law therefore under paragraph a of article iii of trust the trustees may distribute net_income and principal only to the beneficiary for his or her health education maintenance and support furthermore under paragraph f of article iii as reformed by the local court each grandchild has a testamentary general_power_of_appointment over the assets of their trust therefore the value of the assets of the trust will be includible the grandchild’s gross_estate under sec_2041 if he or she should die before their trust terminates each grandchild’s trust as reformed meets the requirements of sec_2642 plr-114524-00 accordingly based on the facts submitted and the representations made we conclude that each of trustor’s transfers to trusts respectively to the extent each transfer qualifies for the annual exclusion under sec_2503 will be a direct_skip that is a nontaxable_gift under sec_2642 thus the inclusion_ratio for purposes of computing the gst tax on each transfer to the extent the transfer qualifies for the annual exclusion will be zero this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
